311 F.Supp. 1345 (1970)
In re Multidistrict Litigation Arising From the SILVER BRIDGE DISASTER.
No. 39.
Judicial Panel on Multidistrict Litigation.
April 20, 1970.
Before ALFRED P. MURRAH, Chairman, and JOHN MINOR WISDOM, EDWARD WEINFELD, EDWIN A. ROBSON,[*] WILLIAM H. BECKER, JOSEPH S. LORD, III, and STANLEY A. WEIGEL, Judges of the Panel.

OPINION AND ORDER
PER CURIAM.
On December 15, 1967, at the height of the evening rush hour, the Silver Bridge spanning the Ohio River at Point Pleasant, West Virginia collapsed. As a result, thirty-one cars fell into the river and forty-six persons were killed. The forty-eight actions listed on Schedule A result from this tragedy. The bridge was allegedly fabricated by the American Bridge Division of the United States Steel Corporation. The J. E. Greiner Company allegedly participated in the design of the bridge as consulting engineers. They are both defendants[1] in nearly all of the actions. The United States and the State of Ohio[2] are defendants in certain of the actions pending in the Southern District of Ohio.
It is manifest that this multidistrict litigation involves substantial common questions of fact relating to liability and in this regard it is not unlike the typical air disaster litigation which frequently comes before the Panel. See In re Mid-Air Collision Fairland, Indiana, 309 F. Supp. 621 (JPML February 10, 1970) and cases cited therein. The dispute is therefore not whether these actions should be transferred to a single district for coordinated or consolidated pretrial proceedings pursuant to § 1407 but rather to which district they should be transferred.
The choice is not altogether an easy one for the parties and witnesses reside on both sides of the Ohio River. Since a clear majority of the actions are now pending in the Southern District of West Virginia and most parties prefer transfer of the related actions to that district we have concluded that the Southern District of West Virginia would be the most convenient district.
*1346 At the hearing on the order to show cause, several attorneys expressed concern about the heavy dockets in both districts and we would be most reluctant to add to the burden of either Judge Christie or Judge Kinneary by giving either the added responsibility for conducting coordinated or consolidated pretrial proceedings in this rather large multidistrict litigation. With the typically fine cooperation of all involved we have arranged for the assignment of Judge Frank A. Kaufman of the District of Maryland to the Southern District of West Virginia for the purpose of conducting coordinated or consolidated pretrial proceedings.
At the hearing there was also some mention of the possible transfer of some of these actions under 28 U.S.C. § 1404 (a). As in multidistrict air disaster litigation, transfer under § 1404(a) is often desirable but the transfer of these actions for pretrial proceedings under § 1407 does not preclude later consideration by the appropriate court of transfer under § 1404(a). In re Hendersonville, North Carolina Air Disaster Litigation, 297 F.Supp. 1039 (JPML 1969) and In re Falls City, Nebraska Air Disaster Litigation, 298 F.Supp. 1323 (JPML 1969). See also In re Grain Shipment Litigation, 300 F.Supp. 1402 (JPML 1969).
It is therefore ordered that the actions listed on Schedule A pending in the Southern District of Ohio and the District of Maryland be and the same are hereby transferred to the Southern District of West Virginia for coordinated or consolidated pretrial proceedings with the related actions already pending in that district and with the written consent of that court filed herein, all such actions are hereby assigned to the Honorable Frank A. Kaufman.


                                SCHEDULE
                                   A
                        Southern District of Ohio
      Margaret Mae Cantrell, etc. v. United States of          Civil Action
      America, et al.                                          No. 68-337
      John E. Halliday, etc. v. United States Steel Corp.,     Civil Action
      et al.                                                   No. 69-328
      Noralyn A. Head, etc. v. United States Steel Corp.,      Civil Action
      et al.                                                   No. 69-329
      Patricia K. Sims, etc. v. United States Steel Corp.,     Civil Action
      et al.                                                   No. 69-330
      B. K. Higley, etc. v. United States Steel Corp., et al.  Civil Action
                                                               No. 69-331
      Hazel Cremeens, etc. v. United States Steel Corp.,       Civil Action
      et al.                                                   No. 69-332
      Robert E. Lee, etc. v. United States Steel Corp.,        Civil Action
      et al.                                                   No. 69-333
      Noel F. Moore, etc. v. United States Steel Corp.,        Civil Action
      et al.                                                   No. 69-334
      Margaret Mae Cantrell, etc. v. United States of          Civil Action
      America                                                  No. 69-340
      Dexter Marie Counts, etc. v. United States of America    Civil Action
                                                               No. 69-341
      Robert E. Pullen, etc. v. United States Steel Corp.,     Civil Action
      et al.                                                   No. 69-352



*1347
      Dexter Marie Counts, etc. v. United States of America,   Civil Action
      et al.                                                   No. 69-2
      Esther E. Reynolds, etc. v. United States of America,    Civil Action
      et al.                                                   No. 69-255
      Harold L. Casey, etc. v. United States of America,       Civil Action
      et al.                                                   No. 69-350
      Louis Leslie Sturgeon, etc. v. United States of          Civil Action
      America, et al.                                          No. 69-384
                          District of Maryland
      Transport Indemnity Co., et al. v. United States         Civil Action
      Steel Corp., et al.                                      No. 21512
      Charles R. Fielder v. United States Steel Corp.,         Civil Action
      et al.                                                   No. 21519
      Herbert P. Smith, etc. v. United States Steel Corp.,     Civil Action
      et al.                                                   No. 21520
                  Southern District of West Virginia
      Mary Ethel Rouse, etc. v. United States Steel Corp.,     Civil Action
      et al.                                                   No. 2448
      Nancy Bennett, etc. v. United States Steel Corp.,        Civil Action
      et al.                                                   No. 2449
      Clara Towe, etc. v. United States Steel Corp., et al.    Civil Action
                                                               No. 2450
      Judy Mabe, etc. v. United States Steel Corp., et al.     Civil Action
                                                               No. 2451
      Marie L. Cundiff, etc. v. United States Steel Corp.,     Civil Action
      et al.                                                   No. 2452
      Denny Armstrong, etc. v. United States Steel Corp.,      Civil Action
      et al.                                                   No. 2459
      Paul A. Scott v. United States Steel Corp., et al.       Civil Action
                                                               No. 2490
      George W. Byus, etc. v. United States Steel Corp.,       Civil Action
      et al.                                                   No. 2597
      George Turner v. United States Steel Corp., et al.       Civil Action
                                                               No. 2598
      Bonnie German, etc. v. United States Steel Corp.,        Civil Action
      et al.                                                   No. 2599
      William Frederick White, etc. v. United States Steel     Civil Action
      Corp., et al.                                            No. 2600
      Paul M. Hayman v. United States Steel Corp., et al.      Civil Action
                                                               No. 2601
      Francis Owen Nunn, Jr. v. United States Steel            Civil Action
      Corp., et al.                                            No. 2602
      Frank Wamsley v. United States Steel Corp., et al.       Civil Action
                                                               No. 2603
      Samuel Franklin Ellis, Sr. v. United States Steel        Civil Action
      Corp., et al.                                            No. 2604



*1348
        William M. Edmondson v. United States Steel Corp.,       Civil Action
        et al.                                                   No. 2605
        Rosalie McDade, etc. v. United States Steel Corp.,       Civil Action
        et al.                                                   No. 2660
        Lydia L. Sanders, etc. v. United States Steel Corp.,     Civil Action
        et al.                                                   No. 2661
        William N. Needham v. United States Steel Corp.,         Civil Action
        et al.                                                   No. 2671
        McLean Trucking Co. v. United States Steel Corp.,        Civil Action
        et al.                                                   No. 2672
        Hennis Freight Lines, Inc. v. United States Steel        Civil Action
        Corp., et al.                                            No. 2673
        Lois Ann Harper, etc. v. United States Steel Corp.,      Civil Action
        et al.                                                   No. 2674
        Lois Ann Harper, etc. v. United States Steel Corp.,      Civil Action
        et al.                                                   No. 2675
        Lois Ann Harper, etc. v. United States Steel Corp.,      Civil Action
        et al.                                                   No. 2676
        Lois Ann Harper, etc. v. United States Steel Corp.,      Civil Action
        et al.                                                   No. 2677
        Herbert P. Smith, etc. v. United States Steel Corp.,     Civil Action
        et al.                                                   No. 2678
        Herbert P. Smith, etc. v. United States Steel Corp.,     Civil Action
        et al.                                                   No. 2679
        Nancy Bennett, etc. v. United States Steel Corp.,        Civil Action
        et al.                                                   No. 2680
        Charles R. Fielder, etc. v. United States Steel Corp.,   Civil Action
        et al.                                                   No. 2681
        E. M. Pete Johnson, etc. v. United States Steel Corp.,   Civil Action
        et al.                                                   No. 2689

NOTES
[*]   Although Judge Robson did not attend the hearing he has with the consent of all parties participated in this decision.
[1]  The J. E. Greiner Company is apparently a dissolved Maryland corporation and its successors have also been named as defendants in many of these actions.
[2]  The State of Ohio has been dismissed from all but one of the actions in which it was named as a defendant and it was never served in that action.